Citation Nr: 1341806	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-06 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left knee osteoarthritis.

2.  Entitlement to service connection for right knee osteoarthritis, to include as secondary to left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Paul M. Goodson


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1986 to March 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2013, the Veteran appeared at a video hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, left knee osteoarthritis was incurred in service. 

2.  The Veteran's right knee osteoarthritis is not related to military service or to a service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee osteoarthritis have been met. 38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.309 (2013).

2.  The criteria for service connection for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1131, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A July 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1) (2012).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a January 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA records have been obtained, and private treatment records have been obtained. 38 U.S.C.A. § 5103A (West 2002), 38 C.F.R. § 3.159 (2012).  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2012).  VA examinations were conducted in December 2009 and May 2012.  An addendum opinion was also provided in January 2010.  The December 2009 and May 2012 VA opinions were inadequate because they failed to address the Veteran's competent evidence of continuity of symptomatology.  The January 2010 addendum opinion described the history of the Veteran's knee condition in sufficient detail so that the Board's determination is an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

I. Principles of Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology. See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Lastly, service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

II. Facts

Service treatment records do not reveal any complaints of, treatment for, or diagnosis of, any right knee disorders during active service. On entrance, the Veteran reported a history of a trick or locked knee and knee surgery.  In an October 1985 report of medical examination, the examiner acknowledged the history of a left knee arthroscopy and noted that the Veteran's lower extremities were normal in terms of strength and range of motion.

In February 1986, the Veteran was treated for left knee pain.  There was no evidence of swelling, the ligaments were stable, and the results of the McMurray test were negative.  The Veteran's left knee was assessed as normal and he was advised to return to duty and take medication as needed.

In January 1989, the Veteran complained of left knee injuries following a motor vehicle accident.  There was no crepitus noted, the McMurray test results were negative, and all ligaments were intact.  Additionally, x-rays were negative for evidence of a fracture. The physician diagnosed a left knee sprain.

Upon separation in February 1990, the Veteran endorsed symptoms of swollen or painful joints and a trick or locked knee.

The Veteran maintains that his left knee pain has persisted since service and that favoring his left knee has caused problems with his right knee.

After service, the Veteran received ongoing treatment for bilateral knee pain from Cape Fear Orthopedics and Fayetteville Family Medical Center.

Records from Cape Fear Orthopedics dated January 1997 indicate the Veteran complained of a long-standing history of left knee pain following an injury he sustained in 1982.  The Veteran underwent an an arthroscopic partial medial and lateral meniscectomy and debridement of the left knee in March 1997.  The Veteran resumed treatment with Cape Fear Orthopedics in September 2005 for an evaluation of his left lateral knee pain.  An x-ray revealed narrowing of the lateral compartments with some changes in the lateral femoral condyle.  The diagnosis was a chondral defect of the lateral femoral condyle.  The Veteran was treated with an unloader brace and weekly joint fluid therapy.  During follow-up treatment in June 2008, the Veteran was diagnosed with left knee osteoarthritis.  

In a March 2010 statement, Dr. Stephen Kouba, a Cape Fear Orthopedics physician, detailed the Veteran's medical history and the current severity of the Veteran's left knee condition, however, he did not formulate an opinion relating the Veteran's left knee condition to service.

In a February 2012 statement, Dr. Stephen Kouba opined that the Veteran's left knee is as likely as not a continued problem from the Veteran's military career.  Dr. Kouba based his opinion on the left knee problems noted during the Veteran's military service, the arthroscopic exam in 1997 which revealed progressive problems with his left knee, and his current extensive degenerative left knee problems.  Dr. Kouba also opined that the Veteran's military service had a causative effect on the development and aggravation of the Veteran's right knee.  He stated that he suspected that the degenerative medial meniscus condition in the Veteran's right knee was associated with fatigue, however, he did not specify if the fatigue was related to age, overuse, or altered gait.

Records from Fayetteville Family Medical Center also indicate ongoing treatment for left knee pain since August 2005.  Records also indicate the Veteran complained of right knee pain since September 2007.  The Veteran was referred to Dr. Stephen Kouba for treatment.

On VA examination in December 2009, the examiner noted that the Veteran treated his bilateral knee condition with Tylenol and an unloader brace.  Upon physical examination, the knees extended to 0 degrees and flexed to 130 degrees bilaterally.  There were no obvious signs of pain with motion noted during the examination.  Repetitive testing did not result in an additional limitation in range of motion. The knees were stable with no lateral or medial movement.  The examiner opined that the Veteran's degenerative arthritis of the left knee did not cause the arthritis of the right knee.  The examiner reasoned that there is no way one could reasonably postulate that the development of arthritis of the left knee or the altering of gait would cause arthritis in the right knee because the development of arthritis is not dependent on the diagnosis of arthritis in another joint.

In an addendum opinion dated January 2010, the examiner opined that it is also less likely than not that the Veteran's left knee condition is a continuation of the disability that began in service.  The examiner noted that there was no record that the Veteran had continuing pain between 1986 and 2005.

On VA examination in May 2012, the Veteran reported that his left knee was injured during physical training at Fort Bragg.  He reported that he was diagnosed with left knee osteoarthritis in 1991.  Upon physical examination, the knees extended to 0 degrees and flexed to 140 degrees bilaterally.  There were objective signs of pain at 140 degrees for both knees.  There was no functional loss or additional limitation in range of motion following repetitive testing.  Strength and stability tests were normal, however, symptoms of a meniscal tear with episodes of locking, pain, and effusion were noted bilaterally.  X-ray results revealed traumatic arthritis and evidence of patellar subluxation in the left knee.  The examiner opined that the veteran's bilateral knee condition was less likely than not caused by or aggravated by service because degenerative joint disease is a natural process of aging and could have been precipitated by a pre-service injury.  The examiner noted that the Veteran had some complaints during service, but the exams during service revealed a normal knee and the Veteran was returned to duty.
  
III.  Analysis
Left Knee

The first required element of a successful service connection claim is a current disability.  Based on the contemporary record, a current left knee disability is established.  Current diagnoses of left knee osteoarthritis and degenerative joint disease are present in the record.  The second element, which is an injury or disease in service, has also been met.  The Veteran maintains that he injured his left knee during physical training.  Service treatment records document treatment for left knee pain during service.  Additionally, the Veteran received treatment for his left knee following a motor vehicle accident.

The third element is evidence of a nexus between the claimed in-service injury or disease and the present disability.  There are contradictory private and VA opinions of record addressing the etiology of the Veteran's claimed left knee disability.  

For example, in a January 2010 addendum opinion, the VA examiner concluded that it was less likely than not that the Veteran's left knee condition is a continuation of the disability that began during service.  The examiner indicated that there is no record that the Veteran had continuing knee pain from 1986 until 2005.   Although there was a statement indicating that the Veteran may have had surgery between 1986 and 2005, the examiner noted that there was nothing in the record to clearly show that a surgery occurred.

Likewise, in a May 2012 VA opinion, the VA examiner opined that the Veteran's left knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The VA examiner stated that there was no indication that the Veteran's left knee condition continued.  Additionally, the VA examiner stated that degenerative joint disease is a natural process of aging and could have been precipitated by the pre-service injury.

The Veteran is competent to report left knee pain in service and continuous left knee symptomatology since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The examiners failed to adequately address the Veteran's competent, credible, and highly probative account of left knee pain symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In fact, the reasoning provided improperly relied largely on the absence of corroborating medical evidence, neglecting to consider or address competent evidence of continuity of symptomatology.  Additionally, records submitted after the January 2010 addendum confirm that the Veteran underwent a left knee arthroscopy and lateral meniscectomy in 1997 after complaining of a long-standing history of pain to his treating physician.  Moreover, the May 2012 VA opinion improperly considered the Veteran's pre-service injury despite records confirming that the Veteran's left knee was noted as normal upon entrance.  Thus, the January 2010 and May 2012 VA opinions are incomplete and of no probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In contrast to the January 2010 and May 2012 VA opinions, Dr. Stephen Kouba, the Veteran's treating physician, opined that the Veteran's left knee was as likely as not a continued problem that stemmed from his military career.  Dr. Kouba stated that the Veteran's military service had a causative effect in the development and aggravation of his condition.  Dr. Kouba based his opinion on the Veteran's entire medical history, including his in-service complaints and March 1997 arthroscopic exam, which revealed progressive problems with the Veteran's left knee.  

The only competent medical opinion addressing the etiology of the Veteran's left knee disability supports his claim.  The positive opinion is of significant probative value because it reflects a cogent and well-reasoned opinion, based on (A) service and post-service medical records; (B) current examination findings; (C) the Veteran's competent and credible account of symptomatology and in-service trauma; and (D) the examiner's expertise.  Accordingly, service connection is warranted.

Right knee

The Veteran contends that his right knee osteoarthritis is secondary to his service-connected left knee osteoarthritis.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.
 
Based on the contemporary record, a current left knee disability is established.  A current diagnosis of right knee osteoarthritis is present in the record.

In a December 2009 VA opinion, the VA examiner opined that the arthritis of the left knee did not cause the arthritis of the right knee because the development of arthritis one joint is not dependent on the development of arthritis in another joint.  The examiner also noted that there is no way one can reasonably postulate that the arthritis of the left knee or the altering of gait would cause arthritis in the right knee.

In contrast, Dr. Stephen Kouba opined that the Veteran's military service had a causative effect in the development and aggravation of his right knee condition.   Dr. Kouba reported that he suspected that the Veteran had a degenerative medial meniscus associated with fatigue.  It is not clear from Dr. Kouba's opinion, however, whether the fatigue described by Dr. Kouba is related to age, general overuse, or altered gait due to his left knee disability.
The Veteran has reported in hearing testimony and written statements that his right knee has been bothering him for approximately six years because he's been favoring his right knee due to the left knee injury.  As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the diagnosis or etiology of his claimed disability and his views are of no probative value.  His and Dr. Kouba's opinions are outweighed by the detailed VA examination and opinion provided by the VA medical professional who found that the claimed disability is not related to his service and provided a supporting rationale.

There is no other probative medical or lay evidence that links the current right knee osteoarthritis to any aspect of military service, or to any service-connected disabilities.

The Veteran does not contend, and the record does not show, that right knee osteoarthritis was present in service or is directly related thereto.  Thus, service connection on a direct basis is not established.  Finally, even though arthritis is a presumptively service-connectable disability, there is no evidence that the Veteran was diagnosed with right knee arthritis within one year of discharge.

The preponderance of the evidence is against the claim of service connection for right knee osteoarthritis; there is no doubt to be resolved; and service connection for right knee osteoarthritis is not warranted.











ORDER

Service connection for left knee osteoarthritis is granted.

Service connection for right knee osteoarthritis, to include as secondary to left knee osteoarthritis, is denied.



____________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


